Citation Nr: 0804653	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-22 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2006, a 
statement of the case was issued in June 2006, and a 
substantive appeal was received in June 2006.   

The Board notes that in the veteran's June 2006 substantive 
appeal (VA Form 9), he indicated that he wanted to testify at 
a Board hearing.  A hearing was scheduled for September 2007; 
but the veteran failed to report for the hearing or provide 
any explanation for his failure to report.  

The Board notes that the April 2005 rating decision also 
denied service connection for bipolar affective disorder 
(previously evaluated as a nervous condition).  The veteran's 
notice of disagreement did not indicate a disagreement with 
this claim.  As such, the issue is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in service stressor.  See 38 C.F.R. § 3.304(f).  
A diagnosis of PTSD which is based on an examination which 
relied upon an unverified history is inadequate.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).

If a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  

VA outpatient treatment records reflect a current diagnosis 
of PTSD.  However, the RO found that the veteran did not 
engage in combat and that his claimed stressor was too vague 
to be verified.  After reviewing the details of the claimed 
stressor, the Board believes that there is a reasonable 
chance that it may be verifiable.  

The veteran reported that in the Spring of 1977, he was 
stationed at Fort Pendleton, California for training.  His 
unit was MCRD San Diego Platoon 2020.  He stated that during 
training, the senior drill instructor called one of the 
recruits out of formation.  He ordered the recruit to run 
back and forth through the middle of the formation.  He also 
ordered the rest of the platoon to strike the recruit with 
the butt of their rifles as he passed.  The recruit ran until 
he fell limp (near the veteran), and appeared to stop 
breathing.  He (the recruit) was taken away in an ambulance 
and the veteran is unsure whether the recruit lived or died.  

The veteran did not recall the name of the recruit that was 
beaten.  However, in March 2006, he provided the RO with the 
names of the two drill instructors, as well as the names of 
the entire platoon.  

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its February 2005 VCAA 
notice.  As such, the new requirements do not constitute the 
basis of this remand.  However, since the issue needs to be 
remanded on other grounds, the Board finds that the RO should 
comply with the most recent Court analysis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  The RO should ensure that the 
veteran is furnished proper notice in 
compliance with 38 C.F.R.§ 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should contact the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) and request appropriate 
action to corroborate the claimed 
stressor.  

3.  If, and only if, a claimed stressor 
is corroborated, the veteran should be 
scheduled for a VA PTSD examination (with 
claims file made available to the 
examiner) to determine if a medical 
diagnosis of PTSD is warranted and, if 
so, whether the PTSD is related to the 
corroborated stressor. 

4.  After completion of the above, the RO 
should review the claims file and 
determine if service connection for PTSD 
is warranted.  If the benefit remains 
denied, the RO should furnish the veteran 
with an appropriate supplemental 
statement of the case.  After he is 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



